Oo Co NN DO A PR WCW NY

BD DH NY BM KH HO HO NH NO RH Ke Re RP RP PF Fe Ee
oOo nN OO ON UB OB Uh DUlUlUmrElUDlUlUlCOClClUNDWOCUS lUONMDLClCUCUCOCUMDOUWwDONDO rH CO

 

——— FILED ~——— RECEIVED
——— ENTERED ———— SERVED ON
COUNSEL/PARTIES OF RECORD

 

JAN 15 2020

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:18-cr-303-JCM-EJY
Plaintiff, Preliminary Order of Forfeiture
v.
DUSTIN RANDALL,

Defendant.

 

 

 

This Court finds Dustin Randall pled guilty to Counts One and Two of a Two-Count
Criminal Indictment charging him in Count One with receipt of child pornography in
violation of 18 U.S.C. § 2252A(a)(2) and in Count Two with distribution of child
pornography in violation of 18 U.S.C. § 2252A(a)(2). Criminal Indictment, ECF No. 16;
Memorandum in Support of Guilty Plea Without Plea Agreement, ECF No. 56;
Government’s Memorandum in Support of Plea as to Forfeiture, ECF No. 58; Change of
Plea, ECF No. __.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Government’s
Memorandum and the Forfeiture Allegation of the Criminal Indictment and the offenses to
which Dustin Randall pled guilty.

The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
any book, magazine, periodical, film, videotape, or other matter which contains any such
visual depiction, which was produced, transported, mailed, shipped or received in violation
of 18 U.S.C. § 2252A(a)(2) and (2) any property, real or personal, used or intended to be

used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2) or any property

 
Oo on DBD OO FF WO NH

BD Bh BR BH KH WH NH HB HO KH RFR KR KF RHF Se EF RS
co UmUCDN ee Uw ODN HR il 0S ia AG i ae ee Of ON Dr

 

 

traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(1)
and 2253(a)(3): iPhone 7 Plus cellular phone, serial number FALSXINWHFY1 (property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Dustin Randall in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

///

 
oOo Oo HN DN OO RR WD NH RF

bd dO DH BH KH DH KH KH DH HK KE Ke HP Re ee Se ORO Se
oOo nN OTN AH UP WO UNlUlUhreEYlUWDDUlUlUCCOlClClCUOMOCUMsS UOC OUD DK SOHC

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of recosd.
pare Bead [S. 2020.

is & Mako

ONO LE JAMES C. MAHAN
TED STATES DISTRICT JUDGE

 

 
eo Cfo NY DO A PF WY NY eK

BD Bd BRO HNO KH KH KH HN HNO RK Re Be RRP Re RP OEE
ove eT © CL ©, EY ~ COC EE 0 EE © ca EE © DL oo ES © © OT = © >

 

 

CERTIFICATE OF SERVICE

A copy of the foregoing was served upon counsel of record via Electronic Filing on

January 10, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 
